Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 1 of 16




                   COMPOSITE EXHIBIT "1"
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 2 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 3 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 4 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 5 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 6 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 7 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 8 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 9 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 10 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 11 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 12 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 13 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 14 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 15 of 16
Case 1:20-cv-20961-XXXX Document 1-1 Entered on FLSD Docket 03/03/2020 Page 16 of 16
